                Case 2:18-cv-00525-RSL Document 156 Filed 01/15/21 Page 1 of 2



 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8
      ADRIENNE BENSON, et al.,
                                                                    NO. C18-0525RSL
 9
                             Plaintiffs,

10
                     v.                                             ORDER DENYING DEFENDANTS’
                                                                    MOTION FOR
11
      DOUBLE DOWN INTERACTIVE, LLC, et                              RECONSIDERATION
      al.,
12
                             Defendants.
13

14

15          This matter comes before the Court on defendants’ “Motion for Reconsideration of Order
16
     Denying Motion to Certify Questions to the Washington Supreme Court.” Dkt. # 133.
17
            Motions for reconsideration are disfavored in this district and will be granted only upon a
18
     “showing of manifest error in the prior ruling” or “new facts or legal authority which could not
19

20   have been brought to [the Court’s] attention earlier with reasonable diligence.” LCR 7(h)(1).

21   Defendants have not met their burden. Defendants largely reiterate arguments raised in the
22   underlying motion to certify1 and rely on “new” evidence that is not material to the statutory
23

24          1
              Defendants contend, without support, that Judge Leighton overlooked evidence in the record
     that arguably distinguishes its games from the games that were found to be “gambling” in Kater v.
25
     Churchill Downs Inc., 886 F.3d 784 (9th Cir. 2018). The facts of this case have not yet been determined,
26   however, and defendants’ reliance on its own version of events was - not incorrectly - deemed a
     hypothetical. Dkt. # 127 at 6. If and when the facts of this case prove to be materially different than those
27
     ORDER DENYING PLAINTIFF’S
28   MOTION FOR RECONSIDERATION - 1
              Case 2:18-cv-00525-RSL Document 156 Filed 01/15/21 Page 2 of 2



 1   interpretation task at issue. Manifest error has not been shown, nor have new law or facts been
 2   presented.
 3

 4
            For all of the foregoing reasons, defendants’ motion for reconsideration is DENIED.
 5

 6

 7          Dated this 15th day of January, 2021.
 8
                                                    Robert S. Lasnik
 9                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     considered in Kater and if the novelty is such that this Court cannot reliably interpret and apply the
26   relevant Washington statutes, it has the power to unilaterally certify questions that will, at that point, be
     based on the actual facts as determined in this litigation.
27
     ORDER DENYING PLAINTIFF’S
28   MOTION FOR RECONSIDERATION - 2
